Peb. Cubiam,
The main ground on which a reversal of the judgment is asked is that the jury were instructed that the city could be held liable only on the theory that it was doing the work on the avenue where the plaintiff was injured. This ground would be well taken if there had been no other instruction on the subject of the city’s liability, because a liability might have arisen if the work had been abandoned and the city had resumed possession of the street. But the instruction complained of was in connection with one branch of the case only. The jury had before been told that if the work had been abandoned the duty of taking care of the street was imposed on the city. When we consider, as we should, the whole instruction on the question of the city’s liability, we find the charge entirely free from error. Moreover, no ground of liability was shown and a *128verdict might properly have been directed for the city. The work was being done for railroad companies that had charter rights to lay tracks on the avenue. There had been no abandonment of it. It had been prosecuted day and night with vigor and was in the charge of the contractor.
The judgment is affirmed.